

Exhibit 10.2b














NONQUALIFIED SUPPLEMENTAL
 
DEFERRED COMPENSATION PLAN
 
ADOPTION AGREEMENT
 










This adoption agreement and the accompanying plan document have not been
approved by the Department of Labor, Internal Revenue Service, Securities
Exchange Commission, or any other governmental entity.  Employers may not rely
on this document or the accompanying plan document to ensure any particular tax
consequences with respect to the Employer’s particular situation, nor do these
documents constitute legal or tax advice.  Pen-Cal and its employees cannot
provide legal or tax advice in connection with these documents.  Employers must
determine the extent to which the Plan is subject to Federal or state securities
laws.  You should have your attorney review this document and the accompanying
plan document before adopting the documents.  This adoption agreement and
accompanying plan document cannot be used in order to avoid penalties that may
be imposed on the taxpayer.
 



 
 

--------------------------------------------------------------------------------

 

NONQUALIFIED SUPPLEMENTAL
DEFERRED COMPENSATION PLAN
ADOPTION AGREEMENT


 
ADOPTION OF PLAN -- [Select one]
 

 o
Adoption - The undersigned       (the “Employer”) hereby adopts as a
Nonqualified Deferred Compensation Plan for the individuals identified in Item 5
herein the form of Plan known as the Nonqualified Supplemental Deferred
Compensation Plan.

 

 x
Amendment of Previous Nonqualified Deferred Compensation Plan –  With
“Grandfathered” Amounts - EOG Resources, Inc. (the “Employer”) previously has
adopted a Nonqualified Deferred Compensation Plan, known as the EOG Resources,
Inc. 1996 Deferral Plan [enter name of previous plan], and the execution of this
Adoption Agree­ment constitutes an amendment to that Plan, effective only for
Deferrals, Contributions, earnings, gains, losses, depreciation and appreciation
vested and credited thereto or debited therefrom on and after the Effective Date
listed in Section 2 below, or, if otherwise determined by the Employer, on and
after January 1, 2005 with respect to Plan provisions required under Section
409A of the Internal Revenue Code and the regulations thereunder.  All other
amounts in the plan shall be subject to the provisions of the previous plan
document.  This option is appropriate if the previous plan contains
grandfathered amounts not subject to Section 409A of the Internal Revenue
Code.  Grandfathered amounts were contributed to the plan prior to January 1,
2005 under the terms of the plan in effect prior to October 4, 2004, and those
plan terms have not since been materially modified.  Grandfathered amounts and
earnings will be administered under the terms of the prior plan document.

 

 o
Restatement of Previous Nonqualified Deferred Compensation Plan
–                     (the “Employer”) previously has adopted a Nonqualified
Deferred Compensation Plan, known as the       [enter name of previous plan],
and the execution of this Adoption Agree­ment constitutes a restatement of that
Plan, effective as of the Effective Date listed in Section 2 below for all funds
under the Plan.  This option is appropriate if the previous plan does not
contain “grandfathered” amounts (see description above), or if Employer wishes
to apply Section 409A rules to all amounts in the plan (even pre-2005 amounts),
or if previous plan has been materially modified and thus become subject to
Section 409A.

 
NAME OF PLAN
 
The name of this Plan as adopted by the Employer is the [enter name of Plan] EOG
Resources, Inc. 409A Deferred Compensation Plan (the “Plan”).
 
INDIVIDUALIZED PLAN INFORMATION
 
With respect to the variable features contained in the Plan, the Employer hereby
makes the following selections granted under the provisions of the Plan:
 

 
-1-

--------------------------------------------------------------------------------

 

1.
Adopting Entity.  The Employer adopts the Plan as:

 
List type of business entity (corporation, partnership, controlled group of
corporations, etc.) Corporation
 
List each Employer adopting the Plan and Employer Identification Number (EIN):


Name of Employer:
EOG Resources, Inc.
EIN:
76-0493859
Name of Employer:
EOG Resources Expat Services, Inc.
EIN:
76-0493859
Name of Employer:
     
EIN:
     
Name of Employer:
     
EIN:
     
Name of Employer:
     
EIN:
     

    (attach additional lists as necessary)
 
The adopting Employers and the Employer are referred to herein collectively as
the “Employer.”
 
Select state of controlling law (see Section 10.7 of Plan Document):
 
o           State of incorporation;        
 
x          State of domicile                                Texas
 


 
2.
Effective Date.  The “Effective Date” of the adoption of this Plan, this Plan
amendment or this Plan restatement is [enter date], January 1, 2012.

 
 



3.
Plan Year.  The “Plan year” of the Plan shall be [select one]:

 
 
 x
the calendar year.

 
 
 o
the fiscal year or other 12- month period ending on the last day of      
[specify month].

 
 
 o
a short Plan year beginning on      ,       and ending on      ,      ; and
thereafter the Plan year shall be as indicated in (a) or (b) above.

 


 
4.
Plan Administrator.  The “Administrator” of the Plan is the Plan Committee,
which shall consist of not more than 3 persons appointed by the Chief Executive
Officier, and such other person(s) or entity as the Employer shall appoint from
time to time.

 


 
5.
Eligible Individuals.  The following shall be eligible to participate in the
Plan:  [select all that apply – do not list individual names]:

 
 
 x
A select group of management or highly-compensated Employees as designated by
the Employer in separate resolutions or agreements;

 

 
-2-

--------------------------------------------------------------------------------

 

 
 o
Employee Board Members;

 
 
 x
Non-Employee Board Members;

 
 
 o
Other Service Providers (i.e., independent contractors, consultants, etc.)

 
 
 o
Employees or other Service Providers above the following Compensation
threshold:  [enter dollar amount]  $       ;

 
 
 o
Employees with the following job titles:  [enter job title(s); for example,
“Vice President and above”]      

 
 
 o
Other: [enter description]     

 


 
6.
Eligibility Timing.  Eligibility timing selected below shall apply uniformly to
all Participant Deferrals (including Performance-Based Bonus Deferrals), as well
as Employer Matching Contributions and Other Employer Contributions, unless
otherwise indicated.  If the Employer wishes to provide for separate eligibility
rules for different types of Compensation (for example, Salary vs. Bonus), or
for types of Contributions (for example, Employer Matching Contributions vs.
Participant Deferrals), mark “Other” below and attach exhibits as
necessary [select one]:

 

 
 o
Eligible immediately upon properly completed designation by the Plan
administrator or Employer;

 
 
 o
Eligible after the following period of employment, Board service, etc. [enter
number of days, months or years, for example, 90 days]      ;

 
 
 x
Other  [enter description]: As Designated by the Plan Committee.

 


 
7.
Types and Amounts of Participant Deferrals [select all that apply and enter
minimum and maximum percentages in increments of one percent (for example,
Salary minimum 0% maximum 100%).   Note that no Deferral election can reduce a
Participant’s Compensation below the amount necessary to satisfy required
withholding for FICA/Medicare/income taxes,  required Participant Contributions
into another Employer-sponsored benefit plan such as medical insurance, 401(k)
loan repayments, etc.]:

 
 
 x
Salary [select one]:



 
 x
  percentage [enter minimum 1% and maximum 50%]

 
 
or

 
 x
  fixed dollar amount  [enter minimum $2,000].



 
 o
Non-Performance-Based Bonus [select one]:



 
 o
  percentage [enter minimum      % and maximum      %]

 
 
or


 
-3-

--------------------------------------------------------------------------------

 

 
 o
  fixed dollar amount  [enter minimum $     ].



 
 x
Performance-Based Bonus [select one and enter performance period (for example,
12-month period ending each March 31 ]: performance period from January 1 to
December 31.



 
 x
  percentage [enter minimum 1% and maximum 100%]

 
 
or

 
 x
  fixed dollar amount  [enter minimum $2,000].



 
 o
Commissions [select one]:




  o
  percentage [enter minimum      % and, maximum      %]

 
 
or

 
 o
  fixed dollar amount  [enter minimum $     ].



 
 x
Board of Directors Fees/Retainer (note – should not include expense
reimbursements):



 
 x
  percentage [enter minimum 1% and, maximum 100%]

 
 
or

 
 x
  fixed dollar amount  [enter minimum $2,000].



 
 o
Other Service Provider Fees or other earned income from the Employer:

 
 

 
 o
  percentage [enter minimum      % and, maximum      %]

 
 
or

 
 o
  fixed dollar amount  [enter minimum $     ].



 
 x
401(k) Refund (amount deferred from Participant’s regular Compensation equal in
value to any refund paid to Participant in that year resulting from excess
deferrals in Employer’s 401(k) plan – see Subsection 2.9 of Plan document for
definition.)

 
 
 o
Social Security Trigger (amount deferred pursuant to an election by the
Participant to defer a separate percentage of Compensation only from that
portion of Compensation that exceeds the Social Security Taxable Wage Base for
the upcoming year).

 
 
 x
Other [enter description]:  Amounts to be contributed by EOG on the
Participants' behalf into the Deferred Compensation Plan due to exceeding plan
limits in the Money Purchase Pension and Savings Plans

 
 
 x
Deferral of restricted stock units.

 
NOTE:  Special Rules for Multi-Year RSU Grants Structured To Provide For Annual
Vesting of a Specified Portion of the Total Grant:
 

 
-4-

--------------------------------------------------------------------------------

 

o  Check this box if the Employer wishes to allow for deferral of restricted
stock units that are structured so that a specified portion of the RSU grant
vests annually (for example, an RSU grant over a four-year period vesting 25%
annually).  Under this type of grant, the election to defer may be made
separately with respect to each portion of the grant that vests in  a given
year. However, each election for each portion of the grant must be made either:
(i) within 30 days of the date of grant or each anniversary thereof, and only if
the RSU is structured so that vesting is contingent on the employee performing
services for at least an additional 12 months subsequent to the election; or
(ii) 12 months before the payment date of the RSU (vesting date is treated as
the payment date for these purposes), but the election will not take effect for
12 months, and the subsequent payout date must be at least five years later than
the previous payment date).
 
8.
Definition of Compensation for Purposes of Making Plan Contributions [select
one]:

 
 
 o
Same definition of Compensation as in Employer’s 401(k) or other applicable
qualified retirement plan.

 
 
 x
Participant’s total wages, salary, commissions, overtime, bonus, etc. for a
given year which the Employer is required to report on Form W-2 or other
appropriate form, (or, in the case of Board members, Board fees and retainer
only, but not including expense reimbursements)(or, in the case of Other Service
Providers, the Participant’s total remuneration from the Employer for a given
year pursuant to the agreement to provide services to the Employer), earned
while the Participant is an Eligible Individual as determined by the Employer.

 
 
 o
Other [enter description]:       

 


 
9.
Expiration of Participant’s Deferral Elections [select all that apply]:

 
 
 x
Renewed Each Year:  Participant’s Deferral Elections must be renewed each year
during the open enrollment period ending no later than December 31 prior to the
effective Plan year (or, in the case of Performance-Based Bonuses, no less than
6 months prior to the end of the applicable performance period).

 
 
 x
  For all types of Compensation Deferrals.

 
 
 o
  For Salary Deferrals only -- other types of Deferrals are “evergreen”.

 
 
 o
 For Performance-Based Bonus only -- other types of Deferrals are “evergreen”.

 
 
 o
  Other: [specify]     

 



 

 
-5-

--------------------------------------------------------------------------------

 

 
 o
Evergreen:  Participant’s Deferral Elections will be “evergreen” (i.e., will
continue indefinitely until the Participant’s Termination Date unless changed by
the Participant – so each year the Participant will be deemed to have the same
election in place as the prior year unless actively changed by the Participant
during the open enrollment period ending no later than December 31 prior to the
effective Plan year or, in the case of Performance-Based Bonuses, no less than 6
months prior to the end of the applicable performance period).

 
 
 o
  For all types of Compensation Deferrals.

 
 
 o
  For Salary Deferrals only -- other types of Deferrals are renewed each year.

 
 
 o
  For Performance-Based Bonus only -- other types of Deferrals are renewed each
year.

 
 
 o
  Other: [specify] __________     

 


 
10.
Employer Contributions [select all that apply]:.

 
 
 o
(a)
No Employer Contributions.

 
 
 o
(b)
Matching Contributions [enter description of matching formula below and also
complete Items 11 and 12]

 
                               
_________________________________________________________________
 
                               
_________________________________________________________________
 


 
 x
(c)
Employer Contributions other than Matching Contributions [enter description of
Employer Contribution formula below and complete Item 13]
 

 
               Amount or formula for determining and allocating such
contributions should be documented in writing when determined, and such writings
will form part of the Plan).
 


 
11.
Employees Eligible to Receive Employer Matching Contributions.  Matching
Contributions made for each Plan Year (if applicable)  shall be allocated and
credited to the Accounts of the following Participants: [Select one if
applicable]

 
 
 o
Participants who were employed by the Employer (or, in the case of non-Employee
Board Members, served on the Board) during that Plan Year, or, in the case of
Other Service Providers, who provided services to the Employer during that Plan
Year.

 

 
-6-

--------------------------------------------------------------------------------

 

 
 o
Participants who were employed by the Employer (or, in the case of non-Employee
Board Members, served on the Board) on the last day of the Plan Year, or, in the
case of Other Service Providers, who provided services to the Employer on the
last day of the Plan Year.

 
 
 o
Participants who were employed by the Employer (or, in the case of non-Employee
Board Members, served on the Board) on the last day of the Plan Year or who
retired, died or were Disabled during the Plan Year, or, in the case of Other
Service Providers, who provided services to the Employer on the last day of the
Plan Year or who died or were Disabled during the Plan Year.  [If this option is
selected, complete Item 29 -- definition of “Disability”.]

 
12.           Vesting Schedule of Employer Matching Contributions.  If Matching
Contributions are made to the Plan, select the rate at which such Contributions
will vest [select one]:


 
 o
Immediate 100% vesting for all Participants.

 
 
 o
“Cliff” vesting (0%  up to cliff; 100% after cliff) [select one]:

 
 
 o
  1 year cliff (less than 1 year 0%; 1 or more years 100%)

 
 
 o
  2 year cliff (less than 2 years 0%; 2 or more years 100%)

 
 
 o
   Other cliff (enter number of years:  less than       years 0%;       or more
years 100%)

 
 
 o
“Graded” vesting  [enter vesting percentages]:

 
1 year       %                                6
years        %                                11 years      %
 
2 years      %                                7
years        %                                12 years      %
 
3 years      %                                8
years        %                                13 years      %
 
4 years      %                                9
years        %                                14 years      %
 
5 years      %                                10 years
     %                                15 years      %
 
 
 o
Other vesting schedule: [describe schedule – subject to approval]      

 


 
13.
Vesting Schedule of Employer Contributions (Other Than Matching
Contributions).  If Employer Contributions (other than Matching Contributions)
are made to the Plan, select the rate at which such Contributions will vest
[select one]:



 
 o
Immediate 100% vesting for all Participants.

 
 
 o
“Cliff” vesting (0%  up to cliff; 100% after cliff) [select one]:

 
 
 o
  1 year cliff (less than 1 year 0%; 1 or more years 100%)

 
 
 o
  2 year cliff (less than 2 years 0%; 2 or more years 100%)

 
 
 o
  Other cliff (enter number of years:  less than       years 0%;       or more
years 100%)

 

 
-7-

--------------------------------------------------------------------------------

 

 
 o
“Graded” vesting  [enter vesting percentages]:

 
1 year       %                                6
years        %                                11 years      %
 
2 years      %                                7
years        %                                12 years      %
 
3 years      %                                8
years        %                                13 years      %
 
4 years      %                                9
years        %                                14 years      %
 
5 years      %                                10 years
     %                                15 years      %
 
 
 x
Other vesting schedule: [describe schedule – subject to approval] To be
determined by the Employer at the time of contribution.

 


 
14.
Vesting Years.  A “Vesting Year” described above for purposes of determining
vesting under the Plan shall be computed in accordance with:  [select one – if
this is an amendment or restatement of a prior plan, definition from prior plan
will override this definition.]

 
 
 o
Years of service (12-consecutive-month periods) with the Employer since date of
hire (or date of commencement of Board service).

 
 
 o
Years of participation in the Plan (12-consecutive-month period between date
Participant enters Plan and anniversary of such date) (if this is an amendment
or restatement of a prior Plan, years of participation in prior plan will be
included) (additional fees will apply if this item is selected).

 
 
 o
Plan Years since each Plan Year’s total Contributions were made (“rolling
vesting”) (additional fees will apply if this item is selected).  [If this
option is selected, select either (a) or (b) below:]

 
 
 o
(a)
Vesting will be credited/updated on the last day of the Plan year.
 

 
 
 o
(b)
Vesting will be credited/updated on the anniversary of the date the Contribution
is credited.
 

 
 15.
 
Full Vesting Upon Occurrence of Specific Event.  [select all that apply]

 
 
  o
100% vesting upon Normal Retirement [describe criteria such as age (can be
partial year), years of service with the Employer (must be whole years of
service), or years of participation in the Plan (must be whole years of
participation)]

 
                                                ______



 
 
  o
100% vesting upon Early Retirement [describe criteria such as age (must be whole
years), years of service with the Employer (must be whole years of service), or
years of participation in the Plan (must be whole years of participation)]

 
                                                ______



 

 
-8-

--------------------------------------------------------------------------------

 

 
 o
100% vesting upon Death.

 
 
 o
100% vesting upon Disability [complete Item 29 – definition of “Disability”].

 
 
 o
100% vesting upon Change in Control of the Employer [complete Items 27 and 28 –
definition of “Change in Control”]

 
 
 o
100% vesting upon occurrence of other event:  [describe event]

 



                                                ______


 
16.
Service Before Plan’s Establishment Excluded.  Years of service earned prior to
establishment of the Plan shall be disregarded for purposes of determining
vesting under the Plan:

 
  o        Yes (this may be elected only if this is the establishment of a new
Plan).
 
  x       No.
 


 
17.
Forfeitures for Misconduct or Violation of Non-Compete.  Participants
terminating employment prior to becoming 100% vested will forfeit the
forfeitable percentage of their Accounts as indicated in accordance with the
vesting schedule selected in Items 12 and/or 13.  Participants may also forfeit
100% of their Matching and Employer Contribution Accounts (if applicable) under
the following circumstances:  [select any that apply]:

 
 
 x
Misconduct (termination for Cause). [enter definition of Misconduct or Cause
below]

 
Upon a Participant's Termination for Cause, the Participant shall be entitled to
receive in a single sum the elective deferred compensation credited to the
Account; however, no interest or Employer Contributions shall be credited to the
Account.  If the termination is as the result of the Participant's fraud against
or theft from the Company, the damages sustained by the Company shall be
deducted from the amount payable.
 
 
 o
Engaging in competition with the Employer.  [enter definition of engaging in
competition below]

 
                               
_________________________________________________________________
 
                               
_________________________________________________________________
 




 


 
18.
Employer Stock as Deemed Investment Option.  If Employer stock will be a deemed
investment option, indicate below how shares are to be tracked:  [select one]

 
 
 x
Partial and whole shares.

 

 
-9-

--------------------------------------------------------------------------------

 

 
 o
Unitized fund.

 


 
19.
In-Service Distributions.  If the Employer elects below, the Plan will allow
distributions of Participant Deferral Contributions to be made to Participants
while they are still employed (“In-Service Distributions”), if they elect a
fixed distribution date during the regular election period.    [Select one]

 
 
 o
No, In-Service Distributions will not be permitted.

 
 
 x
Yes, In-Service Distributions will be permitted.  [select one ].

 
 
x
  For All Participant Deferral Contributions

 

  o
  For Participant Compensation Deferral Contributions (other than
Performance-Based Bonus) only.

 
 
o
  For Participant Performance-Based Bonus Deferral Contributions.

 
 
o
  For Employer Contributions. [if selected, employer contributions must be 100%
vested, and additional fees may apply].  If Employer wishes to limit in-service
withdrawals to specific types of Employer Contributions, enter details below:

 
 
_________________________________________________________________

 



 
 
[Note – if “Yes” is elected above and the Plan will allow In-Service
Distributions, please indicate if Participant will be permitted to make a
“pushback” subsequent election to defer the original distribution date at least
five years in accordance with Plan provisions (see subsection 9.1 of Plan
document – note that election must be made 12 months prior to original
distribution date and election will not take effect for 12
months)   x  Yes  o  No ]

 
 
Please indicate the number of years a Participant must defer payment(s)
until  In-Service Distribution(s) may begin:

 
 
o
  2 Years after the Calendar Year for which the deferral is effective

 
 
x
  1 Years after the Calendar Year for which the deferral is effective

 
 
 

 
 
Please indicate if separate In-Service Distribution Dates are allowed for each
Type of Participant Deferral selected in Item 7:

 
 
o  No (single distribution date allowed per Plan Year)

  
 
x
  Yes (requires additional tracked sources per Plan Year)

 

 
-10-

--------------------------------------------------------------------------------

 

20.
In-Service Distributions – Form and Timing of Payment.  In-Service Distributions
shall be made to Participants in the following form: [Select one]

 

 
  o
Lump Sums Only

 

 
  x
Either 100% in Lump Sums or 100% in Installments.

 
 
 

 
 
[Note – if Installments are elected above, please indicate if Participant will
be permitted to make a subsequent election to change the installments in
accordance with Plan provisions (see subsection 9.2 of Plan
document)    x  Yes  o  No ]

 
21.
Unforeseeable Emergency  Distributions Dates.  If the Employer elects below, the
Plan will allow distributions to be made to Participants while they are still
employed if they meet the criteria for an unforeseeable emergency financial
hardship (“Unforeseeable Emergency Distributions”).  Both Participant Deferral
Contributions and Vested Employer Contributions can be distributed in the event
of an eligible Unforeseeable Emergency Distribution event. [Select one]

 
 
 o
No, Unforeseeable Emergency Distributions will not be permitted.

 
 
 x
Yes, Unforeseeable Emergency Distributions will be permitted.  [select one
below].

 
 
 o
  For active Participants only.

 
 
 x
  For active Participants, terminated Participants and Beneficiaries.

 


 
22.
Form of Distributions (at Termination of Employment or Death).  Distributions
will be made to Participants upon Termination of Employment with the Employer or
Death of the Participant as follows [select one]

 
 
 o
Lump sum only.

 
 
 x
Lump sum unless installments elected, but can only receive installments if
Participant meets the following criteria [select all that apply– if item not
selected below, then Participants in that category will receive lump sum only]:

 
 
x
  Retirement [describe criteria such as age (can be partial year), years of
service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)] 65 years of
age

 
 
x
  Early Retirement [describe criteria such as age (must be whole years), years
of service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)] 55 years of
age with 5 years of service.

 

 
-11-

--------------------------------------------------------------------------------

 

 
x
  Termination (other than for Misconduct, Cause or Violation of Non-Compete)

 
 
 o
Lump sum unless installments elected, and Participant may receive installments
regardless of reason for Termination of Employment.

 
 
[Note – if Installments are elected above, please complete Item 26 and indicate
if Participant will be permitted to make a subsequent election to change the
number of installments in accordance with Plan provisions (see subsection 9.2 of
Plan document)      x Yes   o    No ]

 


23. 
 Distribution Upon Disability.  If the Employer selects below, the Plan will
allow dis- tributions to be made to Participants upon Disability but while they
are still employed if they meet the criteria for Disability in Item 29
below.  The form of distribution will be the same as for Termination of
Employment, or as elected by the Participant.

 

 
 o
No, distribution upon Disability will not be permitted.

 

 
 x
Yes, distributions upon Disability will be permitted.  [complete Item 29 –
definition of “Disability”].

 


24. 
  Expiration of Participant’s Distribution Elections [select one]:

        

 
  x
Renewed Each Year:  Participant’s Distribution Election must be selected each
year during the open enrollment period for the following year’s contributions –
if no new election is made, that year’s contributions default to payment in the
form of a lump sum.  In-Service Distribution Elections must be made by
participants each year.

 

 
  o
Evergreen:  Participant’s Distribution Election will be “evergreen” (i.e., will
continue indefinitely for each year’s contributions until the Participant’s
Termination Date unless changed by the Participant – so each year the
Participant will be deemed to have the same distribution election in place as
the prior year unless actively changed by the Participant at open enrollment,
and the change will only be applicable to future contributions).  In-Service
Distribution Elections may not be treated as evergreen.

 
 
 

 
25.
Distributions Upon Change in Control:  If Employer elects below, distributions
will be made to Participants upon Change in Control of the Employer (without a
termination of employment of the Participant), as follows [select one, and
complete Items 27 and 28 below (definition of “Change in Control”) ]

 
 
 o
No, Distributions upon Change in Control will not be permitted.

 
 
 x
Yes, Distributions upon Change in Control will be permitted, in a lump sum only.

 

 
-12-

--------------------------------------------------------------------------------

 

 
 o
Yes, Distributions upon Change in Control will be permitted, in a lump sum or in
installments as elected by the Participant.

 


 
26.
Length of Installments (if Installment Distributions permitted in Item 20, 22
and/or Item 25 above)  [indicate length below]:

 
 
Annual installments over no fewer than 2 [enter minimum number of years – must
be at least 2] and no more than 15 years at Participant’s election [enter
maximum number of years].

 


 
27.
“Change in Control” – Dates of Distribution.  Distributions upon a Change in
Control shall occur upon the date that [select all that apply – see Subsection
9.9  of the Plan document for more details]:

 
 
 x
A person or group acquires more than 50% of the total fair market value or
voting power of the stock of the corporation (select definition of “corporation”
in Item 28 below).

 
 
 x
A person or group acquires ownership of stock of the corporation with at least
30% of the total voting power of the corporation (select definition of
“corporation” in Item 28 below).

 
 
 x
A person or group acquires assets from the corporation having a total fair
market value of at least 40% of the value of all assets of the corporation
immediately prior to such acquisition.  (select definition of “corporation” in
Item 28 below).

 
 
 x
A majority of the corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the board as constituted prior to the appointment or election
(select definition of “corporation” in Item 28 below).

 
28.
“Change in Control” – Which Corporation the Change Relates.  Distributions upon
a Change in Control shall be made only if the Change in Control relates to the
corporation selected below:  [select all that apply]:  

 
 
 o
(a)
The corporation for whom the Participant is performing services at the time of
the Change in Control event.
 

 
 
 x
(b)
The corporation liable for payments from the Plan to the Participant.

 
 
 o
(c)
A corporation that is a majority shareholder of a corporation described in (a)
of (b) above.
 

 
 
 o
(d)
Any corporation in the chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation described in (a) or (b) above.
 
 

 

 
-13-

--------------------------------------------------------------------------------

 

29.
Definition of “Disability.” A Participant shall be considered “Disabled” if
[select one]:

 
 
 o
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of at least 12 months, the Participant is receiving income replacement
benefits for at least 3 months under accident and health plans of the Employer;

 
 
 o
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months;

 
 
 o
the Participant is deemed to be totally disabled by the Social Security
Administration;

 
 
 x
the Participant is determined to be disabled in accordance with a disability
insurance program, provided that the definition of disability under such
disability insurance program complies with the requirements of one of the three
preceding definitions above.

 
30.
Distributions to “Key Employees” -- Investment.  In order to comply with
Internal Revenue Code Section 409A, distributions to “key employees” (see
subsection 9.3 of the Plan Document for definition) of publicly traded companies
made due to employment termination cannot be made within 6 months of the
employment termination date.  If distribution to a key employee must be delayed
to comply with this 6-month rule, indicate below how Account balances of such a
Participant will be invested during the period of delay [select one]:

 
 
 o
Valued as of most recent Valuation Date and held at the Employer without
allocation of additional gains or losses after such Valuation Date  until
payment can be made.

 
 
 x
Remain invested as if termination date had not occurred, then valued as of most
recent Valuation Date and distributed.

 
31.
QDRO Distributions.  The Employer may elect whether distributions from a
Participant’s Account shall be permitted upon receipt by the Plan Administrator
of a Qualified Domestic Relations Order relating to a marital dissolution or
separation that provides for payment of all or a portion of a Participant’s
Accounts to an alternate payee (spouse, former spouse, children,
etc.).  [Indicate below whether QDRO distributions will be permitted]:

 
 
 o
No, QDRO Distributions will not be permitted.

 
 
 x
Yes, QDRO Distributions will be permitted.

 
 
 
 

 
-14-

--------------------------------------------------------------------------------

 

32.
Additional Survivor Death Benefit from Life Insurance.  In the event that life
insurance is utilized as a funding vehicle for the Plan, the Employer may wish
to provide additional Survivor Benefit from the following options:  [select one]

 
 
 x
No additional Survivor Benefit offered, but rather Participant’s vested Account
balance.

 
 
 o
Face value of life insurance policy of Participant, if any.

 
 
 
 o
Greater of (a) face value of life insurance policy of Participant, if any, or
(b) Participant’s vested Account balance.

 
 
 o
Other: [enter amount or formula]      

 


33.
 Payment of Plan Expenses.  Plan expenses may be paid as follows: [select one]

     
 
 x
Directly by the Employer.

 
 
 o
Deducted from the Participant accounts and Plan’s trust or other custodial
account (mutual fund plans only, if applicable).

 


34. 
 “De Minimis” Small Amount Cashouts.  If selected by the Employer,
Participant account balances that do not exceed a certain threshold amount will
be automatically cashed out upon the Participant‘s Termination of Employment or
Death, as provided below [select one]

       

 
  x
Yes, amounts that do not exceed a threshold dollar amount will automatically be
cashed out [IRS 402(g) limit OR $       [enter dollar amount, not to exceed the
IRS 402(g) limit for a given year]

 

 
  o
No, no “de minimis” small amounts will be cashed out.

 


 
By signing this Adoption Agreement, the Employer certifies that it has consulted
with legal counsel regarding the effects of the Plan, as applicable, on all
parties.  The Employer further certifies that it has and will limit
participation in the Plan to a select group of management or highly compensated
Employees, Board Members or Other Service Providers, as determined by the
Employer in consultation with legal counsel.  The Employer further certifies
that it is the Employer’s sole responsibility to ensure that each Participant
with the right to direct deemed investments under the Plan that are based on
securities issued by the Employer or a member of its controlled group (as
defined in Code Section 414(b) and (c)) will receive a prospectus for any such
deemed investment option based on such Employer securities.


The Employer is solely responsible for its compliance with applicable laws,
including Federal and state securities and other applicable laws.


Only those elections that are completed shall be considered as provisions
applicable to and forming a part of the Plan.
 

 
-15-

--------------------------------------------------------------------------------

 

This Adoption Agreement may only be used in conjunction with the Plan
document.  All selections in the Adoption Agreement providing for customized or
“other” plan provisions are subject to review for administrative feasibility,
and may be subject to additional fees.
 
Terms used in this Adoption Agreement which are defined in the Plan document
shall have the meaning given them therein.
 
The Employer hereby acknowledges that it is adopting this Nonqualified
Supplemental Deferred Compensation Plan.  Federal legislation or other changes
in the law relating to nonqualified deferred compensation or other employee
benefit plans may require that the Plan be amended.
 
*      *      *
 
The undersigned duly authorized owner, or officer of the Employer hereby
executes the Plan on behalf of the Employer.
 
                Dated this 15th day of November, 2011.
 


EOG Resources, Inc.
Employer
 
/s/ Patricia Edwards
 
    By Patricia Edwards
    Its V.P Human Resources and Administration
 

 
-16-

--------------------------------------------------------------------------------

 









